Title: To Thomas Jefferson from John Vaughan, 2 September 1793
From: Vaughan, John
To: Jefferson, Thomas



2 Sep 1793

M. Vaughan takes the liberty of enclosing to Mr. Jefferson a Copy of a Contract for Land, made by a worthy French Family. M. Vaughan wishes Mr. Jefferson would favor him with any information in his power on the subject of these Lands—Which The family would I believe wish to dispose of. If you can communicate your opinions to Mr. Priestly, I shall be Still more obliged. Yours sincerely

Jn Vaughan

